Exhibit 10.1

ADJUSTMENT, EXTENSION AND LOAN AGREEMENT

This ADJUSTMENT, EXTENSION AND LOAN AGREEMENT (this “Agreement”) is entered into
effective as of December    , 2013 between           (“Lender”) and Dakota
Plains Holdings, Inc., a Nevada corporation (the “Company”).

RECITALS

A.On or around November 2, 2012, the Company and certain lenders, including
Lender (the “Lender Group”), entered into Amended Election, Exchange and Loan
Agreements (the “2012 Loan Agreements”) whereby the Company issued to the Lender
Group certain promissory notes due on March 1, 2014 evidencing an aggregate of
$4,600,000 of unsecured loans and certain promissory notes due on October 31,
2015 evidencing an aggregate of $15,865,300 of unsecured loans (collectively,
the “Promissory Notes”), as well as shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”) in such amounts as are set forth in
each of the 2012 Loan Agreements;

B.The Promissory Notes replaced, in their entirety, (i) promissory notes issued
by the Company in November 2011, which promissory notes were issued in exchange
for promissory notes issued in February 2011 and April 2011 evidencing an
aggregate of $9,000,000 of indebtedness (the “Original Promissory Notes”), and
(ii) promissory notes issued by the Company in May 2012 evidencing an aggregate
of $27,663,000 of indebtedness (the “APP Notes”), and effective upon the
issuance of the Promissory Notes, the Original Promissory Notes and the APP
Notes were null and void and of no further force or effect;

C.In connection with the 2012 Loan Agreements, the principal amount formerly
evidenced by the APP Notes was reduced to $11,965,300 (the “Revised APP
Balance”);

D.Lender is the record and actual holder of the Promissory Notes identified on
Schedule A (the "Holder Notes");

E.With respect to the Promissory Notes evidencing the Revised APP Balance, the
Company and Lender intend to reduce the amount of payment due under such
Promissory Notes for such Revised APP Balance by using an Initial Trading Price
(as defined in the promissory notes due on March 1, 2014) equal to $7.405, which
was determined using the average closing price of the Company’s common stock
during the 150 trading days immediately following the public listing of its
common stock on March 23, 2012 (but excluding the 20 highest closing prices and
10 lowest closing prices during such period);

F.Additionally, if, in connection with the issuance of the Promissory Notes,
Lender also elected to receive Common Stock, the Company and Lender intend to
reduce the number of shares of Common Stock issued to Lender in connection with
the issuance of the Promissory Notes by the same proportionate amount as the
reduction of the principal amount formerly evidenced by the APP Notes to the
amount of the Revised APP Balance due under the Promissory Notes;

 

 

 

G.The Company and Lender also intend to reduce the amount of payment due under
the Promissory Notes evidencing that portion of the Revised APP Balance
originally reflected by the promissory notes issued in February 2011 to the
amount obtained by applying a $3.00 divisor in lieu of the $2.50 divisor
originally applied in the promissory notes issued in February 2011 (such
reduction to be in addition to the reduction described in Recital E. above); and

H.The Company and Lender also intend to extend the maturity of the Promissory
Notes set to expire on March 1, 2014 to September 30, 2014.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

1.PRICING AND MATURITY ADJUSTMENT.

a.Lender and the Company hereby agree to reduce the Revised APP Balance
evidenced by the Promissory Notes to reflect an Initial Trading Price of $7.405
per share. In addition, Lender and the Company hereby agree to reduce the
Revised APP Balance originally reflected by the promissory notes issued in
February 2011 by applying a $3.00 divisor in lieu of the $2.50 divisor
originally applied.

b.Lender and the Company hereby agree to extend the maturity of the Promissory
Notes set to expire on March 1, 2014 to September 30, 2014.

2.SURRENDER AND ISSUANCE OF NEW NOTES. Upon the terms and subject to the
conditions of this Agreement and in reliance upon the representations,
warranties and agreements contained in this Agreement, as of the date of this
Agreement, the Company shall issue to Lender those revised promissory notes
reflecting the pricing and maturity date adjustments set forth in Section 1, in
substantially the form attached hereto as Exhibit A and in the amounts and
maturities as listed in Schedule B (the “New Notes”).

3.QUALIFIED EQUITY PLACEMENT.

a.In the event the Company completes a Qualified Equity Placement (as defined
below) on or before the two (2) year anniversary of the date hereof, not less
than fifty percent (50%) of the proceeds from such Qualified Equity Placement
must be used to pay down the Promissory Notes set forth on Schedule B-1, with
Promissory Notes having the earliest maturity date being paid first, and
Promissory Notes having the latest maturity date being paid last.

2

 

 

b.In the event the Company completes a Qualified Equity Placement (as defined
below) on or before the one (1) year anniversary of the date hereof, the
Promissory Notes set forth on Schedule B-2 will be converted, at the Company’s
election, into Common Stock at the same per share price for Common Stock in the
Qualified Equity Placement. The conversion will be effectuated through the
exchange of New Notes for shares of Common Stock, and thereafter the applicable
New Notes shall be null and void and of no further force or effect.

c.As used herein, “Qualified Equity Placement” means a sale by the Company of
not less than $5,000,000 worth of capital stock, either registered or through a
private placement.

4.SURRENDER: CERTIFICATION. Lender voluntarily surrenders the common stock
certificate(s) set forth on Schedule A-1 (Stock), if any, (the “Surrendered
Certificates”), all of which were received in connection with the issuance of
the Promissory Notes, and the Company hereby issues to Lender a new stock
certificate in place of such Surrendered Certificate in the amount as set forth
on Schedule A-1 (Stock) (the “Replacement Certificates”). The shares of common
stock of the Company represented by the Replacement Certificates, together with
the New Notes, are referred to herein as the “Securities”.

5.EFFECTIVENESS OF EXCHANGE. Upon acceptance of this Agreement by the Company
all of the Holder Notes will be deemed to be exchanged for the New Notes, and as
of the date first set forth above the Holder Notes will thereupon be deemed null
and void. Lender acknowledges that the Holder Notes are satisfied in full and no
obligation is owing thereunder.

6.REPRESENTATIONS AND WARRANTIES OF LENDER. Lender hereby represents and
warrants to the Company as of the date of this Agreement as follows:

a.Lender is acquiring the Securities for Lender’s own account (and not for the
account of others) for investment and not with a view to the distribution or
resale thereof.

b.Lender has had an opportunity to ask questions of, and receive answers from,
the Company concerning the business, management and financial affairs of the
Company and the terms and conditions of the Exchange. Lender has had an
opportunity to obtain any information requested by Lender regarding the Company,
including information regarding the current financial condition of the Company,
as well as any information requested to verify this information, to the extent
reasonably available.

3

 

 

c.Lender has been advised to seek financial, legal and tax counsel concerning
the transactions contemplated by this Agreement.

d.Lender is a sophisticated investor and an “accredited investor”, as such term
is defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”).

e.Lender recognizes that (i) there are, or will be when issued, substantial
restrictions on the transfer of the Securities; (ii) there is not currently a
public market for the Securities; and (iii) accordingly, for the above and other
reasons, Lender may not be able to liquidate an investment in the Securities for
an indefinite period. Lender realizes that the Securities have not been, and may
not be, registered for sale under the Securities Act or applicable state
securities laws, and, therefore, may be sold only pursuant to registration under
the Securities Act and state laws, or an opinion of counsel acceptable to the
Company that such registration is not required.

f.Lender understands that the certificates or other document representing the
Securities may contain a legend to the effect of (e) above and neither the
Company nor its transfer agent or registrar is required to recognize any
transfer of the Securities if, in the opinion of counsel to the Company, such
transfer would result in a violation of any federal or state law regarding the
offer and sale of securities.

g.Lender is the sole record and beneficial owner of the Holder Notes and
tendered stock, free and clear of any and all liens or restrictions on transfer.

h.Lender’s commitment to investments that are not readily marketable is not
disproportionate to his or her net worth, and an investment in the Securities
will not cause such commitment to become excessive. Lender has adequate means of
providing for his, her or its current needs and contingencies and has no need
for liquidity with respect to the investment in the Securities, and can
withstand a complete loss of such investment in the Securities. Lender has such
knowledge and experience in financial and business matters that Lender is
capable of evaluating the merits and risks of an investment in the Securities.

i.There are no legal proceedings pending or, to Lender’s knowledge, threatened
in writing, against or affecting Lender or Lender’s respective assets, at law or
in equity, by or before any governmental authority, or by or on behalf of any
third party, which, if adversely determined, would impair Lender’s ability to
enter into this Agreement or consummate the transactions contemplated by this
Agreement.

4

 

 

7.INDEMNIFICATION.

a.The Company hereby agrees to indemnify and hold harmless Lender and Lender’s
past, present and future affiliates, subsidiaries, predecessors, successors,
assigns, attorneys, partners, members, employees, directors (including Weldon
Gilbertson and James Reger), governors, officers, shareholders, agents,
representatives and related entities (each, an “Indemnified Party”) from and
against any and all claims, costs, expenses, damages, losses, liabilities,
settlement payments, and other obligations of any kind or nature (including the
reasonable fees of any counsel to any Indemnified Party, but excluding personal
tax obligations of any Indemnified Party or personal tax-related penalties or
interest related thereto) incurred with regard to any Proceeding against any
Indemnified Party or asserted in any Proceeding against any party by any person
(other than the Company or an Indemnified Party). For purposes of this Section
7, a “Proceeding” is any threatened, pending, or completed civil, criminal,
administrative, arbitral, or other proceeding or any private or governmental
investigation related in any way whatsoever to any of the foregoing arising out
of, or in connection with, or by reason of (a) the Securities, any and all other
promissory notes or evidence of indebtedness issued by the Company or its
predecessors to Lender, any negotiations or agreements between the Lender and
the special committee or the Lender and the board of the Company, and any other
debt interests in the Company or its predecessors, this Agreement or the
consummation of the transactions contemplated herein; or (b) any Indemnified
Party’s employment with, advice to or consulting in relation to the Company or
any of its predecessors on or before the date of this Agreement. Notwithstanding
the forgoing, an Indemnified Party shall not be entitled to indemnification
under this Section 7 if it is finally determined by a court of competent
jurisdiction (following expiration of all actual and/or potential appeals) that
such claims, costs, expenses, damages, losses, liabilities, settlement payments,
or other obligations of any kind or nature resulted from (i) the gross
negligence or willful misconduct of such Indemnified Party or (ii) any violation
of a law or regulation by the Indemnified Party seeking indemnification under
this Section 7. If an Indemnified Party receives any amount pursuant to this
Section 7 and it is later determined that the Indemnified Party was not entitled
to receive such amount, the Indemnified Party shall immediately remit such
amount to the Company. All amounts due under this Section 7 are payable promptly
after demand is made for such payment. This Section 7 is for the benefit of each
and every Indemnified Party; provided that claims for indemnification hereunder
must be brought by Lender on behalf of itself and any Indemnified Parties. The
Company shall have the right to control at its own expense in the defense of any
third-party claims for which indemnity is sought hereunder. Any settlement for
which indemnity is sought hereunder shall not be entered into by an indemnified
party without the consent of the Company, such consent not to be unreasonably
withheld, delayed or conditioned. Lender represents and warrants that, on or
prior to the date of this Agreement, it has informed the Company of any pending
or threatened claims for which it would be entitled to indemnification
hereunder. The aggregate maximum liability of the Company under this Section 7,
any similar provision in any other agreement with the Company, or any other
right of any Indemnified Party shall be $10,400,000. The provisions of this
Section 7 shall survive indefinitely the consummation of the transactions set
forth herein.

5

 

 

b.Notice. Each Indemnified Party shall notify the Company in writing of any
action against such Indemnified Party in respect of which the Company is or may
be obligated to provide indemnification under this Section 7 promptly after the
receipt of notice of the commencement thereof. The omission of any Indemnified
Party so to notify the Company of any such action shall not relieve the Company
from any liability which the Company may have to such Indemnified Party except
to the extent (and only the extent) the Company shall have been materially
prejudiced by the omission of such Indemnified Party so to notify the Company.
In case any such action shall be brought against any Indemnified Party, the
Company shall be entitled to participate therein and to assume and direct the
defense thereof, with counsel reasonably satisfactory to such Indemnified Party.
The Indemnified Party shall have the right to separate counsel of its choice and
at it sole expense that shall consult with Company counsel (with Company counsel
retaining the right to direct the defense); provided, however, that (a) if the
Company does not elect to assume the defense of such claim or action or (b) if
the Indemnified Party reasonably determines (x) that there may be a conflict
between the positions of the Company and of the Indemnified Party in defending
such claim or action or (y) that there may be legal defenses available to such
Indemnified Party different from or in addition to those available to the
Company and Company does not assert said defenses, then separate counsel for the
Indemnified Party shall be entitled to participate in the defense and the
Company shall be liable for any reasonable legal expenses incurred by the
Indemnified Party in connection with the defense. Any amounts payable by the
Company pursuant to this Section 7 shall be paid in full by the Company within
15 days of the Company’s receipt of an invoice for such amounts from any
Indemnified Party.

c.Settlement. The Company agrees that, without the prior consent of the
applicable Indemnified Parties, which will not be unreasonably withheld, the
Company will not settle, compromise or consent to the entry of any judgment in
any pending claim, threatened claim, action, proceeding or investigation in
respect of which indemnification or contribution could be sought under this
Section 7 unless such settlement, compromise or consent includes an
unconditional release of each Indemnified Party from all liability arising out
of such claim, action, proceeding or investigation. Each Indemnified Party
agrees that, without the prior consent of the Company, such Indemnified Party
will not settle, compromise or consent to the entry of any judgment in any
pending claim, threatened claim, action, proceeding or investigation in respect
of which indemnification or contribution could be sought under this Section 7.

6

 

 

d.Contribution. If for any reason the foregoing indemnification is held
unenforceable, then the Company shall contribute to the loss, claim, damage,
liability or expense for which such indemnification is held unenforceable to the
fullest extent permitted by applicable law.

e.Reliance. The parties acknowledge that the undertakings made by the Company in
this Section 7 are a material inducement to the Lender who would not agree to
the transaction hereunder without such an undertaking on behalf of the Company.
Each Indemnified Party is an intended third party beneficiary of this Section 7
and may enforce it against the Company.

8.MISCELLANEOUS.

a.No Assignment or Revocation; Binding Effect. Neither this Agreement, nor any
interest herein, shall be assignable by Lender or the Company without prior
written consent of the other party, which consent shall not be unreasonably
withheld. The parties hereby acknowledge and agree that neither party is
entitled to cancel, terminate or revoke this Agreement and that it shall survive
the death, incapacity or bankruptcy of either party. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective heirs, legal representatives, successors and assigns.
Nothing in this Agreement, express or implied, is intended to confer upon any
person other than Lender and the Company any legal or equitable right, benefit
or remedy of any nature whatsoever, under or by reason of this Agreement, except
the rights conferred on Indemnified Parties under Section 7 above.

b.Remedies. Each of the Company and Lender acknowledges that the other may not
have an adequate remedy at law in the event of any breach of this Agreement by
the other party and, therefore, the parties may be entitled, in addition to any
other available remedies, to injunctive and/or other equitable relief to prevent
or remedy a breach of this Agreement upon showing of sufficient proof to a court
of competent jurisdiction properly seated to hear such matter.

c.Modifications. This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise amended, in whole or in part, except by an
instrument in writing, signed by Lender and the Company. No delay or failure of
the Company in exercising any right under this Agreement will be deemed to
constitute a waiver of such right or of any other rights.

d.Entire Agreement. This Agreement, the Securities and the exhibits hereto are
the entire agreement between the parties with respect to the subject matter
hereto and thereto. This Agreement, including the exhibits, supersedes any
previous oral or written communications, representations, understandings or
agreements between the parties.

7

 

 

e.Severability. In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable in any jurisdiction, such
paragraph or provision shall, as to that jurisdiction, be adjusted and reformed,
if possible, in order to achieve the intent of the parties, and if such
paragraph or provision cannot be adjusted and reformed, such paragraph or
provision shall, for the purposes of that jurisdiction, be voided and severed
from this Agreement, and the entire Agreement shall not fail on account thereof
but shall otherwise remain in full force and effect.

f.Governing Law. This Agreement shall be governed by, subject to, and construed
in accordance with the laws of the State of Minnesota without regard to conflict
of law principles.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

8

 

IN WITNESS WHEREOF, the undersigned Lender and the Company have executed or
caused the execution of Agreement as of the date first set forth above.

  “LENDER”                            

“COMPANY”

DAKOTA PLAINS HOLDINGS, INC.

                By         

Name

Its

         

 

 

 

 

 

 

 

 

 

 

Schedule A

ALL PROMISSORY NOTES HELD BY LENDER

 

 

 

Schedule A-1 (Stock)

CERTIFICATES EVIDENCING ISSUED COMMON STOCK

 

 

 

Schedule B

NEW NOTES

 

 

 

Schedule B-1

NOTES SUBJECT TO ACCELERATED PRINCIPAL PAYMENT

 

 

 

Schedule B-2

NOTES SUBJECT TO CONVERSION

 

 



 